Citation Nr: 9912684	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  97-14 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a heart disability and 
residuals of a cerebrovascular accident.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel





INTRODUCTION

The veteran served on active duty from January 1989 to April 
1992.  This is an appeal from a January 1997 rating action by 
the Department of Veterans Affairs (VA) Regional Office, 
Cleveland, Ohio, which denied entitlement to service 
connection for a heart disability and residuals of a 
cerebrovascular accident.


REMAND

The record reflects that, in accordance with her request on 
her substantive appeal, the appellant was scheduled for a 
hearing before a Hearing Officer in Pittsburgh in January 
1998; however, she failed to report for the hearing.  The 
appellant had earlier indicated on the substantive appeal 
that she would decide at a later date whether she also wanted 
to have a hearing before a member of the Board of Veterans' 
Appeals (Board).

In July 1998, the VA received information that the veteran 
was residing in Flagler Beach, Florida.  In November 1998, 
the Board wrote to the appellant at her Flagler Beach address 
and asked her whether she still wished to have a hearing 
before a member of the Board, either in Washington or at the 
regional office. The letter also asked her to advise the 
Board if she did not wish to appear at a hearing.  She was 
informed that, if she did not respond within 30 days of the 
date of the letter, it would be assumed that she still wanted 
a hearing before a member of the Board at a regional office 
and arrangements would be made to have her case remanded for 
such a hearing.  The appellant did not respond to the 
request.

In view of the aforementioned matters and in order to ensure 
full compliance with due process requirements, the case is 
REMANDED to the regional office for the following action:

Since it aappears that the veteran is now 
a Florida resident, the file should be 
transferred to the Regional Office, 
St. Petersburg, Florida so that they can 
schedule the veteran for a hearing before 
a member of the Board, in accordance with 
38 C.F.R. § 20.704.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
disposition in this case.  The veteran need take no action 
unless otherwise notified.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




